SULLIVAN, Judge.
For the reasons assigned in State v. Miller, 99-950 (La.App. 3 Cir. 2/2/00); 757 So.2d 744, Defendant’s convictions are affirmed, but the sentences are vacated and the case is remanded to the trial court for resentencing consistent with that opinion. The trial court is also instructed to amend the minutes of the guilty plea and sentencing hearings to reflect the correct offense of unauthorized use of a motor vehicle rather than unauthorized use of a movable.
SENTENCES VACATED AND REMANDED WITH INSTRUCTIONS.